                                                                                  r ~LLD
  1     Deena Younan,(SBN 218537)                                      CLERK, U.S. CelST,?Q~T'Cp~~T

        Law Office of Deena Younan
 2
        1514 18th Street, #102                                                  AUG - 7 2019
 3      Santa Monica, CA 90404
        Tel:(310)699-3273                                           CENTi~istiL 41,rs'f %fC~. ,
                                                                                              i~j~~-~;t+_(~=OR!"JIA
 4      Deenayounan.esq~~mail.com
 5

 6      Attorney for the Plaintiff,                                                     ~,\C~-~
        Benjamin Younan                                                                 v
 7

 8                              IN THE UNITED STATES DISCTRICT COURT
 9
                                      CENTRAL DISTRICT OF CALIFORNIA
10

11

12      BENJAMIN YOUNAN,                                Case No.: 2;19-cv-02006-SVW-RAO

13                     Plaintiff,

14                                                      [         D] ORDER FOR REMAND
        vs.
15      HOME DEPOT U.S.A., INC., AND L.J.
                                                        JUDGE:   The Hon. Stephen Wilson
16      ROOFING,INC.

17                     Defendant

18

19 ',
        HOME DEPOT U.S.A., 1NC
20

21                     Cross-Complainant

22      vs.
23
        BENJAMIN YOUNAN; L.J. ROOFING,INC.,
24      AND Roes 1 through 20
25
                       Cross-Defendant
26

27

28
                                                    1

                                         PROPOSED ORDER TO REMAND
 1
     ~ Having considered the stipulation of the parties to Remand.
 2

 3   IT IS HEREBY ORDERED THAT: Based on the written stipulation of the parties and good

 4
     cause appearing in support thereof, this matter is Remanded to the Superior Court of California.
 5

 6
              IT IS SO ORDERED
 7

 8

 9

10
     Dated:     ~~7 ~~
11                   ~                                    U rted States District Judge

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2

                                      PROPOSED ORDER TO REMAND
